Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed on 6/07/22 have been fully considered but they are not persuasive. 
For rejection under 103, Application argued for independent claim 38 that:]

“ bits of a PDCCH are scrambled based on a first scrambling sequence based on a cell ID, and bits of an EPDCCH are scrambled based on a second scrambling sequence based on a parameter transmitted to the UE as part of an EPDCCH configuration. 
Neither of the cited references, either alone or in combination, teach or suggest at least: "scrambling, based on a first scrambling sequence, a first plurality of bits of a [PDCCH], ...and scrambling, based on a second scrambling sequence, a second plurality of bits of an EPDCCH." 

In response, Examiner respectfully disagrees. Li discloses scrambling bits of PDCCH with a cell ID (such as [0009] and [0015] and Fong teaches scrambling bits of EPDCCH based on a configuration parameter RNTI (such as [0088]). The combination of Li and Fong discloses all the claim limitations of the claim, as stated in the office action.
	Therefore, Examiner maintains rejection under 35 USC § 103.
Terminal Disclaimer
The terminal disclaimer filed on 6/06/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the earliest expiration date of US Patents 9634740, 10285192 and 11140702, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 38-39, 42-44 and 47-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 20110103250 A1) in view of Fong (US 20110170496 A1).
	For claim 38, Li discloses a method for a base station, the method comprising:
scrambling, based on a first scrambling sequence, a first plurality of bits of a physical downlink control channel (PDCCH), wherein the first scrambling sequence is based on a first initialization value, wherein the first initialization value is based on a cell identity (ID) channel (see FIG. 5 for “cell-specific scrambling code sequence” that is the scrambled first schedule assignment in view of [0048], [0005], [0013], Abstract, FIG. 3 and 4, and [0009] “In the enhanced downlink transmission of the LTE-A version 9, a method for generating the scrambling code sequence r(n) … the scrambling code sequence r(n) is a cell-specific sequence, i.e. all the UEs in the same cell use the same scrambling code sequence … the pseudo-random sequence c(i) is initialized over again at the beginning of each sub-frame is dynamically configured through a physical downlink control channel (PDCCH)… N.sub.ID.sup.cell is an identity of a cell”; note that the equation in [0009] showing r(n) as a function of c(i) suggests schedule assignment; and [0015] “wherein an initialization code of the cell-specific scrambling code sequence is determined according to an identity of the cell in which the UE is located”); 
transmitting a physical downlink control channel (PDCCH) configuration to a user equipment, wherein the PDCCH configuration comprises a parameter ([0051] “the information of the DRS RE group distributed to the UE may be carried by DRS port indication information in the PDCCH, and sent by the base station to the UE”; note that the information of the DRS RE group includes DRS port indication information); and 
scrambling, based on a second scrambling sequence, wherein the second scrambling sequence is based on a second initialization value, wherein the second initialization value is based on the parameter ([0048] “the initialization code of the cell group-specific scrambling code sequence may be generated according to the identity of the cell group N.sub.ID.sup.group” and [0014] “sending a DRS to the UE by using the scrambling code sequence configured for the UE”).
	Li is silent but Fong, in the same field of endeavor of wireless communication, discloses that PDCCH is an EPDCCH and the scrambling, based on a second scrambling sequence, a second plurality bits of an EPDCCH, wherein the second scrambling sequence is based on a second initialization value, wherein the second initialization value is based on the parameter ([0086] “When the control channel region of a low power node is not blanked, the PDCCH transmitted in the legacy control channel region can carry a new DCI defined to carry information related to the configuration of the E-PDCCH region, such as the resources … the resources of the E-PDCCH region could simply be defined by the RBs indicated by the new DCI” and [0088] “An E-PDCCH group RNTI can be introduced to scramble the new DCI. (Scrambling of a DCI is defined as scrambling the CRC (Cyclic Redundancy Check) value corresponding to the DCI contents with a RNTI value.) The E-PDCCH group RNTI is assigned to a group of LTE-A UEs that need to decode the E-PDCCH for scheduling assignment information”). OOSA would be motivated to use a known technique of EPDCCH by Fong to improve a similar method PDCCH of Li to yield predictable results according to MPEP 2143(C) because EPDCCH is simply an enhanced version of PDCCH.	 
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to use EPDCCH of Nam to replace PDCCH of Li for taking advantage of enhanced features of over PDCCH ([0086] of Fong).
Independent claim 43 is rejected because it is the corresponding method that is performed by a UE and has the same subject matter.	 Independent claim 48 is rejected because it is a corresponding base station claim that performs the method of 38 and has the same subject matter.
	Independent claim 49 is rejected because it is a corresponding UE claim that performs the method of 43 and has the same subject matter.
	As to claims 39 and 44, Li in view of Fong discloses claims 38 and 43, Li  further discloses transmitting the EPDCCH configuration comprises: transmitting the EPDCCH configuration by Radio Resource Control (RRC) signaling ([0043] “The identity of the cell group to which the cell belongs may be sent to the UE through a broadcast channel or radio resource control (RRC) signaling, so that the UE can obtain the identity of the cell group to which the cell in which the UE is located belongs from the broadcast channel or the RRC signaling”).
	As to claims 41 and 46, Li in view of Fong discloses claims 38 and 43, Li further discloses wherein the parameter is independent of the cell ID (FIG. 6 in view of [0015] “wherein an initialization code of the cell-specific scrambling code sequence is determined according to an identity of the cell in which the UE is located”).
	As to claims 42, Li in view of Fong discloses claim 38, Li further discloses: transmitting the scrambled first plurality of bits in the PDCCH to the user equipment; and transmitting the scrambled second plurality of bits in the EPDCCH to the user equipment (See FIG. 6 for two scrambled plurality of bits).
	As to claims 47, Li in view of Fong discloses claim 43, Li further discloses: descrambling the first plurality of bits by the first scrambling sequence; and descrambling the second plurality of bits by the second scrambling sequence (See FIG. 6 for two scrambled plurality of bits that UE needs to descrambling).
Allowable Subject Matter
Claims 40, 41, 45 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if necessary terminal disclaims are filed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/Primary Examiner, Art Unit 2462